Citation Nr: 1041074	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected pulmonary 
sarcoidosis with asthmatic bronchitis.

2.  Entitlement to a disability rating in excess of 30 percent 
for pulmonary sarcoidosis with asthmatic bronchitis.

3.  Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1954 to 
September 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and October 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.  

First, the Board also observes that the Veteran receives VA 
treatment for this condition, and records of his VA care, dated 
since October 2007, have not been associated with the claims 
folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
As, the Board has no discretion and must remand these claims.

With regard to the Veteran's claim of entitlement to service 
connection for hypertension, the Board notes that the Veteran was 
afforded a VA examination in March 2007.  At that time, a 
diagnosis of hypertension was confirmed by the examiner; however, 
the examiner did not provide an opinion regarding the etiology of 
the Veteran's hypertension.  In April 2007, the VA examiner 
provided an addendum opinion.  The examiner reported that he did 
not believe that he had any evidence that the Veteran's 
sarcoidosis itself was affecting his systemic hypertension.  The 
examiner indicated, however, that he was not familiar with seeing 
pulmonary sarcoidosis as the primary cause of systemic 
hypertension.  As such, the Board finds that the March 2007 
examination and the April 2007 addendum is not adequate for 
rating purposes and the Board finds that the Veteran should be 
afforded a new VA examination to determine the nature and 
etiology of his hypertension, to include whether it was caused or 
chronically worsened by his service-connected pulmonary 
sarcoidosis with asthmatic bronchitis.  

As to the Veteran's claim for an increased disability rating for 
pulmonary sarcoidosis, the Board notes that the Veteran was last 
afforded a VA examination in June 2007.  Since that time, he has 
reported that the condition has worsened.  As such, VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent and severity of the disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  For this reason as well, the 
Board has no discretion and must remand this claim.  

The Board finds that the issue of entitlement to a TDIU is 
inextricably intertwined with the issue of whether the Veteran's 
claim of entitlement to an increased disability rating for 
pulmonary sarcoidosis with asthmatic bronchitis is ultimately 
granted.  Therefore, it cannot be adjudicated at this time.    

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
current VA Medical Center and private 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

2.	Then, the Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present 
hypertension.  The claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  Based on the examination 
results and the review of the record, the 
examiner should provide an opinion with 
regard to the Veteran's hypertension as to 
whether it is at least as likely as not 
that the Veteran's hypertension is related 
to service, manifested within one year of 
his discharge, or was caused or aggravated 
by his service-connected disabilities, to 
specifically include his service-connected 
pulmonary disorder.  The rationale for all 
opinions expressed must be provided in a 
legible report.

3.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected pulmonary sarcoidosis 
with asthmatic bronchitis.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The examiner 
must opine as to the impact of the 
service-connected pulmonary sarcoidosis 
with asthmatic bronchitis on the Veteran's 
ability to work, to include whether it is 
sufficient by itself or in combination 
with other service-connected disabilities 
to render the Veteran unemployable.  The 
rationale for all opinions expressed must 
be provided in a legible report.

4.	Then readjudicate the appeal, including 
his claim of entitlement to a TDIU if it 
has not been rendered moot, based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

